Pettit, J.
The indictment in this case is, in all legal aspects, the same as in the case of Lehritter v. The State, ante, p. 383; and on the authority of that, we hold that the indictment in this case is good, and that there was no error in overruling the motion to quash.
A motion in arrest of judgment was also properly overruled, because the indictment was good, and there is nothing appearing in the record for which the judgment ought to have been arrested. There was a motion for a new trial for the reasons:
B. F. Brown and W. P. Adkinson, for appellant,
y C. Denny, Attorney General, for the State.
“ 1. That the decision of the court is not sustained by the evidence.
. “2. That the decision of the court is contrary to law.” The evidence is not in the record, and we are, therefore, not able to see that it did not sustain the finding; nor are we able to see that the decision was contrary to law.
The judgment is affirmed, at the costs of the appellant.